Citation Nr: 0513932	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-05 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January to May 1983 and 
from April 1985 to January 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board advanced the case on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2004).  

The Board remanded this case to the RO in February 2004 for 
additional development.  Unfortunately, however, the Board 
still cannot yet issue a decision in this appeal.  So the 
Board is again remanding the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As alluded to, the Board previously remanded this case to the 
RO in February 2004 for several reasons, including obtaining 
VA outpatient treatment (VAOPT) records that are now on file.  
The Board also remanded the case, however, to obtain a VA 
medical opinion concerning the etiology of the veteran's 
current low back disorder.  This involves determining whether 
it is at least as likely as not (i.e., 50 percent or greater 
probability) that any current low back disorder is of service 
origin, including whether it is at least as likely as not 
that any arthritis of the lumbar spine initially manifested 
to a compensable degree within one year of his discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2004).



A medical opinion also is needed to assist in determining 
whether the claimed low back disorder is otherwise 
proximately due to or the result of the veteran's already 
service-connected bilateral ankle condition, including 
whether it is at least as likely as not that his service-
connected bilateral ankle condition has chronically 
aggravated his low back disorder, and, if so, to what extent 
above and beyond the level of impairment existing prior to 
the aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).

In making these determinations, the VA examiner was to 
consider a May 15, 2000, report from Jeffrey Michaud, D.O., 
wherein it was concluded, in part, that the veteran's lumbar 
pain very likely could be related to injuries he sustained 
during military service.  This opinion was in contrast to an 
opinion expressed by a VA examiner in August 2002 that, with 
the veteran's service-connected bilateral ankle condition, an 
unbalanced gait had not been a problem and that his low back 
disability was not aggravated by the service-connected 
bilateral ankle condition or any documented events in 
service.

A VA examination was conducted, as requested, in October 
2004.  The examiner reported that he had "reviewed the 
entire compensation and pension folder twice and can find no 
opinion from Jeffery Mamichaud [sic], D.O. in the 
compensation and pension folder."

There are two volumes to the veteran's claims files.  So by 
referring to a single "folder," it appears only volume 2 of 
his claims files was forward to the VA examiner for review.  
And the statement from Jeffrey Michaud, D.O., is in volume 1.  

A remand by the Board imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 26, 271 (1992).  So this case again must 
be returned to the RO so the VA examiner has an opportunity 
to consider the May 15, 2000, statement from Jeffrey Michaud, 
D.O.



The Board also previously remanded this case to contact the 
veteran and inquire whether he is receiving Social Security 
Administration (SSA) disability benefits and to obtain his 
authorization for the release of his confidential records 
from Jeffrey Michaud, D.O.  But he did not respond to a 
February 2004 letter from the AMC that was sent to his most 
recent address of record.  Unfortunately, according to other 
information on file, his failure to respond apparently was 
because he is homeless and, therefore, perhaps did not 
receive the letter.  Indeed, this was the reason the Board 
advanced his case on the docket in January 2004.

Since the veteran is homeless, an additional attempt should 
be made to contact him to obtain the previously requested 
information.

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Ask the veteran to provide the 
approximate dates of all treatment or 
evaluation for his low back disability 
by Jeffrey Michaud, D.O.  Ask the veteran 
to complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of this private care 
provider since military service.  

The AMC should request that Jeffrey 
Michaud, D.O., provide the medical bases 
and supporting authority for his opinion 
that any current low back disability is 
due to injuries the veteran sustained in 
service or his service-connected 
bilateral ankle condition, including if 
it is believed the bilateral ankle 
condition has chronically aggravated the 
low back disorder.  Mr. Michaud also 
should be requested to specify the type 
and nature of the injury(ies) to which he 
is referring.



Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).  

In attempting to locate the veteran, 
consideration should be given to 
contacting his representative that filed 
the December 2003 statement on his 
behalf.  Apparently, the representative 
had spoken with the veteran or at least 
knew of his whereabouts.

2.  Request that the veteran clarify 
whether he is receiving SSA benefits and, 
if he is, whether they are based on 
disability rather than merely retirement.

If the veteran reports receiving SSA 
benefits, contact this agency and obtain 
a copy of the decision concerning his 
claim, including any medical records used 
to make the decision, copies of hearing 
transcripts, etc.  

And, again, in attempting to locate the 
veteran, consideration should be given to 
contacting his representative that filed 
the December 2003 statement on his 
behalf.  Apparently, the representative 
had spoken with the veteran or at least 
knew of his whereabouts.



3.  Schedule the veteran for another VA 
examination to assess the nature, time of 
onset, and etiology of any current low 
back disability he now has.

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any low back 
disorder the veteran has is of service 
origin, including whether it is at least 
as likely as not that any arthritis of 
the lumbar spine initially manifested 
within one year of his discharge from 
service in 1988.  Also, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed low back disorder is otherwise 
proximately due to or the result of the 
veteran's already service-connected 
bilateral ankle condition.  (Note:  this 
latter question includes indicating 
whether it is at least as likely as not 
that the service-connected bilateral 
ankle condition has aggravated the low 
back disability, and, if so, to what 
extent above and beyond the level of 
impairment existing prior to the 
aggravation.)

In making these determinations, the VA 
examiner should consider the opinion of 
Jeffrey Michaud, D.O., and if possible 
any inconsistencies between the findings, 
diagnosis or opinion of the VA examiner 
and Jeffrey Michaud, D.O., should be 
explained or reconciled.  Discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If, however, 
no opinion can be rendered, please 
explain why this is not possible.  

It is absolutely imperative that the VA 
examiner has access to and reviews both 
of the claims files for the veteran's 
pertinent medical history - particularly 
the statement from Jeffrey Michaud, D.O., 
in volume 1.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
If an examination form is used to guide 
the examination, the submitted 
examination report should include the 
questions to which answers are provided.  

4.  Then readjudicate the claim based on 
any additional evidence obtained.  If the 
benefit remains denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to the veteran and his 
representative.  Give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


